Citation Nr: 0201098	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  98-04 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the residuals of 
rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

By decision dated in June 1991, the Board denied the 
veteran's claim for the residuals of rheumatic fever.  In 
February 1997, he filed to reopen his claim.  A hearing was 
held before the undersigned Member of the Board sitting in 
Washington, D.C., in December 1999.  A transcript of the 
hearing testimony has been associated with the claims file.  
By decision dated in March 2000, the Board reopened the 
veteran's claim and remanded the claim for additional 
development.  The claim was again remanded in June 2001, and 
is now ready for appellant review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of rheumatic fever, a 
heart murmur, or migratory arthritis.  

3.  The veteran developed symptoms associated with 
cardiovascular disease in 1979, some thirty years after 
service separation.


CONCLUSION OF LAW

Residuals of rheumatic fever were not incurred in or 
aggravated by active military service, nor may cardiovascular 
disease be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.101 (1997 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Regulations:  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2001).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).  That 
is to say, service connection for cardiovascular disease may 
be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
Id.

Factual Background:  A review of the veteran's service 
medical records reveals no complaints, symptomatology, or 
findings of rheumatic fever or a heart disorder.  The Board 
notes that the veteran was hospitalized on two separate 
occasions in September 1946, shortly after entrance into 
military service, for an upper respiratory infection.  He 
developed a headache, cough, and fever and was diagnosed with 
nasopharyngitis.  A slight friction rub was also noted in the 
left lower anterior chest wall.  The diagnoses included acute 
nasopharyngitis, cause undetermined, acute pleuritis, and a 
reaction to a tetanus and typhoid vaccine, complicating the 
other diagnoses.  In an undated treatment note, apparently 
addressing the veteran's bronchitis and vaccine reaction, the 
examiner noted that the veteran's heart examination was 
negative.  In October 1946, he complained of weak ankles and 
was prescribed elastic bandages.  He was diagnosed with mild 
epidermophytosis of the feet.  

In February 1947, the veteran was again hospitalized for six 
days with a diagnosis of nasopharyngitis and bronchitis.  A 
fever of 102 degrees was noted.  A physical examination of 
the heart was negative.  The August 1949 separation 
examination report demonstrates a normal clinical evaluation 
of the veteran's heart.  In addition, there is no indication 
of any in-service cardiac symptomatology.

Post service medical records revealed that the veteran hurt 
his back in 1976.  A history and physical at that time showed 
regular sinus rhythm and no murmurs.  Further, in a February 
1977 VA general medical examination on another issue, the 
veteran denied a history of rheumatic fever or any type of 
cardiovascular disease.  In 1979, some thirty years after 
service separation, the veteran developed chest pain and 
ultimately underwent coronary artery by-pass surgery in 
January 1980.  

In October 1989, the veteran filed his initial claim for 
entitlement to service connection for rheumatic fever, which 
was denied by rating decision dated in February 1990 on the 
basis that service medical records were negative for 
treatment or diagnosis of rheumatic fever.  The veteran 
appealed, and the decision was upheld by the Board in a June 
1991 decision.

In February 1997, the veteran filed to reopen his claim for 
rheumatic fever on the basis of new and material evidence.  
In support of his claim, he submitted a statement from D. 
Musher, M.D., (Chief of Infectious Diseases at a VA Medical 
Center) to the effect that the veteran exhibited findings 
suggestive of acute rheumatic fever in military service.  
Specifically, Dr. Musher indicated that he had reviewed the 
veteran's records from the 1940s.  He reflected that the 
records showed prolonged bouts of fever, with red, painful 
swelling of various joints and that the veteran was found to 
have a heart murmur.  Based on this evidence, Dr. Musher 
concluded that the veteran had acute rheumatic fever in 
service.  He noted that the veteran was in the correct age 
group, rheumatic fever was common in the military, and the 
veteran exhibited three major criteria for the disease.

In a December 1999 hearing, the veteran testified that he was 
hospitalized in 1946 for a reaction to a vaccine, had a 
prolonged bout of fever, red, painful swollen joints, and 
migratory arthritis.  He reported that he also had a heart 
murmur at the time.  He referenced to Dr. Musher's report and 
stressed that he had three major criteria of the disease.  He 
believed that he was misdiagnosed at the time and that his 
hospitalizations were the incurrence of rheumatic fever.  He 
noted that he now had heart disease, had a pacemaker 
implanted, and had quite a few heart problems as a result of 
the rheumatic fever.  

The veteran recalled that he was given a vaccine for typhoid 
and that his arm swelled and he became sick.  He was 
hospitalized for two weeks, discharged, returned to his unit, 
but was hospitalized again.  He clarified that he was sick 
when he initially received the vaccine and became sicker 
afterward.  He noted that he was feeling better when he was 
discharged the first time but was still a little under the 
weather.  He commented that he was hospitalized three times 
over a period of seven months for the same illness.  He 
reported that he sought treatment in the 1950s for heart 
problems but that those records were no longer available.  He 
noted that he subsequently had a heart attack, bypass surgery 
in 1980, and a pacemaker and defibrillator implanted.  He 
retired from construction work in 1974 because he could not 
handle the job.

Thereafter, the veteran's private treating physician, A. 
Berios, M.D., submitted an undated letter reflecting that the 
veteran had been hospitalized for acute severe 
nasopharyngitis, bronchitis, and a reaction to a vaccine.  
Apparently relying on Dr. Musher's opinion or on the medical 
history provided by the veteran, Dr. Berios also indicated 
that he was "also informed that [the veteran] had Rheumatic 
Fever during his military service."  Dr. Berios noted recent 
cardiac studies showing aortic valve sclosis, vascular 
sclerosis, calcification of the mitral annulus, left atrial 
enlargement, and left valve enlargement.  He concluded that 
it was likely that the veteran was symptomless during an 
acute rheumatic attack and the cardiac damage was not 
observed until much later.

In a February 2000 letter, N. Nasier, Jr., M.D., the 
veteran's private cardiologist, indicated that the veteran 
had been under his care since June 1999, when the veteran had 
developed chest pain and experienced cardiac arrest, and 
subsequently had an internal pacemaker implanted.  Dr. Nasier 
referenced the opinion from Dr. Musher that the veteran had 
rheumatic fever and noted that rheumatic fever had been known 
to cause cardiac complications.  However, Dr. Nasier 
reflected that it would be difficult to determine the 
specific level of influence that this had on the veteran's 
current cardiac status.  He concluded that "if [the veteran] 
had Rheumatic Fever, it is possible that this could have 
attributed to his current Cardiac condition."

In July 2000, Dr. Musher submitted a letter identical to his 
February 1997 letter except he added a last sentence 
referencing Dr. Nasier's letter and agreed that the 
relationship between acute rheumatic fever and the veteran's 
present cardiac condition was uncertain.

In January 2001, A. Blaustein, M.D., Acting Chief of 
Cardiology at a VA Medical Center, reviewed the veteran's 
military records and opined that the records did not, in 
fact, support a diagnosis of rheumatic fever or rheumatic 
valvular disease.  He based his January 2001 opinion on the 
data from the time of the in-service incidents and from the 
absence of leaflet pathology and an alternative explanation 
for the veteran's mitral insufficiency.  Specifically, he 
noted the veteran's in-service treatment for fever followed a 
vaccination with pharyngitis, pneumonia, and pleurisy.  He 
reflected that none of these symptoms were consistent with 
acute rheumatic fever and that more characteristic features 
were not reported in the record.  He opined that the record 
was inadequate to confirm a likely diagnosis of acute 
rheumatic fever but deferred to Dr. Musher's opinion.  

Dr. Blaustein went on to report that the veteran's mitral 
insufficiency was not due to a rheumatically deformed mitral 
valve.  He noted that no murmur was present on several 
examinations in the 1970s, some 25 years after service.  He 
further opined that this would be common in this latent 
period for rheumatic valve disease associated with both 
scarring and retraction of the leaflets supporting apparatus.  
Dr. Blaustein reflected that the veteran suffered a heart 
attack in the early 1980s and later underwent a coronary 
artery bypass.  Based on the echocardiogram, the heart attack 
affected the supporting structures of the mitral valve and 
altered the geometry of the chamber leading to mitral 
insufficiency.  He also stressed that the leaflets of the 
valves were normal, not scarred.  Thus, he concluded, the 
veteran did not have a period of acute rheumatic fever in 
service or rheumatic valve disease.

In an attempt to resolve the on-going conflict in medical 
opinions, particularly between Dr. Blaustein and Dr. Musher, 
they both met with two other physicians to review the claims 
file and discuss the case.  In offering little in the way of 
clarification, C. Killingsworth, M.D., wrote that Dr. Musher 
had nothing to add to his reports and Dr. Blaustein already 
submitted a two-page letter, which was self-explanatory.  Dr. 
Killingsworth indicated that none of the doctors felt that 
any further evaluation was needed and that they believed that 
any further requests for examinations and opinions would be 
highly unlikely to produce any different results.

In an August 2001 response to a change in the cardiac 
regulations, Dr. Blaustein indicated that he had reviewed the 
regulation and his opinion remained unchanged.  He opined 
that the veteran's condition best fit "functional" under 
the regulation.

In an October 2001 letter, Dr. Berios again indicated that he 
had reviewed the veteran's medical records but noted that the 
records were incomplete due to non-compliance of military 
personal to provide records.  He contended that the veteran 
experienced acute rheumatic fever in service and was informed 
that he had a heart murmur in the 1940s.  He reflected that 
the veteran was hospitalized for longer than would be 
expected for a reaction to a vaccine and acute 
nasopharyngitis.  He noted a prolonged bout of fever with 
red, painful swelling of various joints and a history of 
murmur and concluded that the veteran may have had rheumatic 
fever without symptoms since all documents were not complete 
to reveal all testing that could suggest rheumatic fever.  

Legal Analysis:  The veteran vigorously asserts that he 
should be service-connected for the residuals of rheumatic 
fever.  It is apparent to the Board that resolution of this 
issue essentially revolves around conflicting medical 
opinions regarding the veteran's claim that he experienced a 
bout of rheumatic fever during military service.  On one 
hand, Dr. Musher opined that the veteran's various symptoms 
were consistent with a finding of acute rheumatic fever.  The 
veteran's private treating physician agreed.  On the other 
hand, a subsequent medical opinion found that there was no 
evidence that the veteran developed acute rheumatic fever in 
service or that this caused his current cardiac disorder.  Of 
note, when weighing certain medical opinions, the Board 
observes that inquiry must be made into the nature of the 
expressed opinion, the clinical data used to formulate the 
opinion, its rationale, or any other factors that would give 
it substance.  Bloom v. West, 12 Vet. App. 185 (1999).

The Board will first consider the medical opinion of Dr. 
Musher dated in February 1997 and reiterated in July 2000.  
While at first glance it appears that Dr. Musher's opinion 
supports the veteran's claim or at least places it in 
equipoise, the Board notes that Dr. Musher's opinion is 
unaccompanied by any medical information concerning how his 
decision was based, and is not, in fact, supported by the 
service medical records.  Specifically, Dr. Musher related 
that the veteran experienced an in-service bout of fever with 
red, painful swelling of various joints and suggested 
parenthetically that this was evidence of migratory 
arthritis.  

While the service medical records show that the veteran was 
hospitalized in September 1946 and February 1947 with a fever 
of several days' duration, there is no evidence of red, 
painful, or swollen joints associated therewith and no 
reference made to migratory arthritis.  Of note, there is no 
reference made to the veteran's joints at all during his 
hospitalizations except for complaints of generalized 
malaise.  A single reference was made in the records to 
"weak ankles" in October 1946 (but not while hospitalized) 
and elastic bandages were recommended.  The Board finds that 
it is not reasonable to conclude that the veteran experienced 
a bout of migratory arthritis based on a single reference to 
weak ankles.

Similarly, Dr. Musher opined that the veteran was found to 
have a heart murmur at the time of his hospitalizations.  
After a careful review of the service medical records, the 
Board finds absolutely no reference to a heart murmur.  There 
is no medical evidence of record to suggest that the slight 
friction rub reported at that time can be construed to be 
consistent with a heart murmur.  Moreover, the September 1946 
history and physical at the time of hospital admission 
indicated that the veteran's heart was negative.  Similarly, 
the physical examination at the time of his February 1947 
hospitalization also showed a negative evaluation of the 
veteran's heart.  This evidence supports a finding that the 
veteran did not, in fact, either develop or demonstrate a 
heart murmur during service.  Further, the service separation 
examination dated in August 1949 showed that his heart was 
normal.  Therefore, the Board finds no evidence that the 
veteran developed a heart murmur during military service.

In this case, the Board finds that Dr. Musher's July 1997 
opinion is not supported by the medical evidence of record.  
The Board questions whether Dr. Musher's medical opinion was 
based on the veteran's account of his illness from many years 
ago.  To the extent it was, such a medical opinion, which is 
otherwise uncorroborated by competent medical evidence of 
record, can be no better than the veteran's bare contentions.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  Further, a 
physician's opinion based upon a previously considered and 
rejected account is based upon an inaccurate factual premise 
and has no probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  

As stated directly in his report, Dr. Musher unquestionably 
based his opinion that the veteran experienced an acute 
episode of rheumatic fever in service on three major 
criteria: (i) a prolonged bout of fever, (ii) with red, 
painful swelling of various joints (characterized by Dr. 
Musher as migratory arthritis), and (iii) the development of 
a heart murmur.  As two of the three criteria are not shown 
by the medical evidence, the Board places less probative 
weight on Dr. Musher's opinion as his basic assumptions are 
inconsistent with the medical evidence of record.  Dr. Musher 
was invited to provide additional information on which he 
based his opinion.  He essentially submitted an identical 
report in July 2000, and subsequently stated that he felt he 
had nothing to add to his original report.

Parenthetically, the Board notes that two post-service 
examinations also reflect no evidence of a heart murmur.  
First, an October 1976 physical examination noted that the 
veteran's heart showed regular sinus rhythm and specifically 
found no heart murmurs.  Next, in a February 1977 VA 
examination, the veteran denied any history of rheumatic 
fever, or any swelling of his ankles, among other things.  
His heart examination showed normal sinus rhythm with no 
murmurs, shocks, thrills, or megaly.

Turning now to the remaining evidence, the Board notes that 
the veteran submitted two reports from Dr. Berios, apparently 
his family practice private physician, to the effect that Dr. 
Berios believed that the veteran's bout of rheumatic fever in 
service was related to his current cardiac disorder.  In the 
first, undated report, Dr. Berios noted that the veteran was 
hospitalized for acute severe nasopharyngitis, bronchitis, 
and a reaction to a vaccine and that he "was also informed 
that [the veteran] had Rheumatic Fever during his military 
service."  He concluded that the veteran experienced an 
acute rheumatic attack without symptoms and the cardiac 
damage was not observed until much later.  

While Dr. Berios correctly noted that the veteran was 
hospitalized for nasopharyngitis, bronchitis, and a vaccine 
reaction, his reference to the veteran's rheumatic fever 
during military service is not supported by the evidence.  
Dr. Berios appears to be basing his observation either on Dr. 
Musher's medical report (which is not supported by the 
record) or on the statements of the veteran.  The Board, 
however, is not obligated to accept medical opinions premised 
on the veteran's recitation of medical history.  See Godfrey 
v. Brown, 8 Vet. App. 113 (1995).  

In his second report, dated in October 2001, Dr. Berios again 
noted that the veteran experienced rheumatic fever in service 
and commented that the veteran was hospitalized for longer 
than would have been expected for a reaction to a vaccine and 
nasopharyngitis.  Dr. Berios also noted that the veteran 
"had proloned (sic) bout of fever with red, painful swelling 
of various joints along with history of heart murmur" and 
concluded that the veteran may have had rheumatic fever 
without symptoms and a delayed reaction on the heart.  Again, 
Dr. Berios' characterization of the veteran's claimed red, 
painful swelling of various joints and a history of heart 
murmur was based either on Dr. Musher's medical report or on 
the statements of the veteran, neither of which are supported 
by the record.  Accordingly, the Board assigns less probative 
weight to Dr. Berios' opinions as they are unsupported by 
actual medical evidence, in view of the fact that there was 
no confirmatory objective indication of red, painful, swollen 
joints or a heart murmur in service.

Parenthetically, the Board notes that Dr. Berios' October 
2001 report was submitted after certification to the Board.  
Also, the veteran submitted a duplicate substantive appeal at 
the same time.  As this evidence was received after the last 
RO review, the Board has carefully considered the additional 
evidence and is of the opinion that it is essentially 
duplicative of the evidence already received and considered 
by the RO.  Accordingly, the Board concludes that there is no 
prejudice in proceeding with consideration of this case 
without affording the RO an opportunity to review the 
evidence in question.  

The Board has also reviewed the February 2000 report from Dr. 
Nasier and finds that the medical opinion does not directly 
address the issue on appeal - that is, whether the veteran 
experienced a bout of rheumatic fever in service and, if he 
did, whether that incident caused his current heart problems.  
In effect, Dr. Nasier referenced Dr. Musher determination 
that the veteran experienced a bout of rheumatic fever in 
service and reflected that rheumatic fever had been known to 
cause cardiac complications.  Nonetheless, Dr. Nasier made no 
independent finding that the veteran experienced a bout of 
rheumatic fever in service but rather relied on Dr. Musher's 
opinion.  Given that the Board has assigned less probative 
weight to Dr. Musher's opinion as it is inconsistent with the 
record, the Board will also assigned less probative weight to 
Dr. Nasier's subsequent opinion to the extent that it is 
based on that unsupported opinion.  

Thereafter, Dr. Nasier remarked that it would be difficult to 
determine the specific level of influence the veteran's in-
service rheumatic fever had on his cardiac condition.  Dr. 
Nasier concluded that if the veteran had rheumatic fever, it 
is possible that it could have contributed to the veteran's 
current cardiac disorder.  Although cautiously worded medical 
opinions are generally sufficient to support a claim, it is 
not necessarily dispositive of the Board's inquiry.  See 
Watai v. Brown, 9 Vet. App. 441 (1996) ("probably due to" 
language can well ground a claim); but see Bloom v. West, 12 
Vet. App. 185 (1999) ("could have caused" language is not 
sufficient to well ground a claim); Bostain v. West, 11 Vet. 
App. 124 (1998) ("may or may not" language too speculative 
to be new and material evidence).  The Board is nonetheless 
charged with reviewing and considering all the evidence.  See 
Harder v. Brown, 5 Vet. App. 183, 188 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993).  

Even if the veteran was shown to have had rheumatic fever in 
service, Dr. Nasier acknowledged that it would be difficult 
to determine the level of influence on the veteran's current 
cardiac problems.  While he suggested that it was possible, 
the Board is unable to establish service connection based on 
Dr. Nasier's February 2000 report.  As noted above, Dr. 
Nasier's basic premise, that the veteran had rheumatic fever 
in service, is not supported by the record.  Accordingly, 
given the full context of Dr. Nasier's opinion and his 
reliance on the underlying assumption that the veteran had 
rheumatic fever in service, the Board finds that this opinion 
provides little support for the veteran's claim of 
entitlement to service connection for the residuals of 
rheumatic fever.

The Board has also considered the medical opinions of Dr. 
Blaustein  Specifically, Dr. Blaustein was asked to address 
the issue of whether the veteran's in-service febrile 
illnesses was evidence of acute rheumatic fever and second, 
to address the etiology of the veteran's mitral 
insufficiency.  In a fairly detailed letter, Dr. Blaustein 
reviewed the veteran's symptoms during a September 1946 
hospitalization and remarked that none were specific for 
acute rheumatic fever, nor did the veteran demonstrate 
symptoms consistent with rheumatic fever at the time.  
Nonetheless, Dr. Blaustein deferred to the opinion of Dr. 
Musher of whether the veteran experienced a bout of rheumatic 
fever in-service.  

Turning next to the etiology of the veteran's mitral 
insufficiency, however, Dr. Blaustein concluded that the 
veteran's myocardial infarction in late 1979/early 1980 was 
the cause of his mitral insufficiency - not a bout of 
rheumatic fever in service.  Specifically, Dr. Blaustein 
noted the post-service absence of a heart murmur, and 
echographic evidence of the site of the veteran's heart 
attack effecting the structures of the mitral valve, and 
medical evidence that the leaflets of the mitral valve were 
normal, not scarred as would be expected with rheumatic valve 
disease.  Therefore, he concluded that even if the veteran 
had experienced a bout of rheumatic fever in service, the 
residuals were not the cause of his current heart disorder.  

The Board places greater probative weight on this evidence 
for the reason that it focused on the critical inquiry of 
this appeal; that is, whether the veteran's cardiac disorder, 
noted as mitral stenosis, was the result of a claimed in-
service incident of rheumatic fever.  Further, Dr. 
Blaustein's opinion is directly supported by the medical 
evidence of record.  As noted, Dr. Blaustein reviewed the 
service medical records, considered the symptoms associated 
with the veteran's hospitalizations, and reviewed post-
service medical evidence.  Moreover, Dr. Blaustein provides a 
medical review of the nature of the veteran's myocardial 
infarction and the impact that it had on the structures 
surrounding the veteran's mitral valve by virtue of the 
location of the heart damage.  A reasonable reading of Dr. 
Blaustein's report shows that the veteran's current mitral 
stenosis was not the result of a bout of rheumatic fever in-
service, although Dr. Blaustein remarked that he found no 
evidence of rheumatic fever in service, but was rather due to 
a myocardial infarction some thirty years after service 
separation.  

Although the veteran has accused VA of shopping around for 
the least favorable medical opinion, the Board has carefully 
weighed all the evidence of record, the veteran's sworn 
testimony, and the veteran's contentions in light of the 
applicable law and finds that equipoise is not shown and the 
benefit of the doubt rule does not apply.  Specifically, the 
Board finds particularly probative the report of Dr. 
Blaustein because it appears that it was otherwise accurate 
as to the record of the veteran's in-service illnesses.  
While Dr. Musher noted that the veteran incurred an acute 
bout of rheumatic fever, he based that opinion on evidence 
not contained in the service medical records.  As such, the 
Board assigned the report, and the other reports which rely 
on it, a less probative value.  

To this extent, Dr. Musher rendered his opinion that the 
veteran's disorder was linked to service, he apparently did 
so based upon the veteran's account of his symptomatology and 
without reference to the veteran's service medical records or 
other medical evidence of record.  See Owens v. Brown, 7 Vet. 
App. 429, 432-33 (1995); Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).  The Board specifically accords more probative 
weight to the recent report from Dr. Blaustein because he had 
the veteran's claims file for review, addressed the veteran's 
symptoms as reported in the service medical records, 
conducted a comprehensive review of the record, and focused 
upon the critical inquiry of this appeal; that is, whether 
the veteran's current disorder was caused by any incident of 
his military service.

The Board also notes that Dr. Blaustein specifically 
addressed the change in the cardiac regulations.  
Specifically, Dr. Blaustein's initial opinion was based on 
the current, amended cardiac regulations.  However, in August 
2001 correspondence, Dr. Blaustein indicated that he had 
reviewed the pre-amended cardiac regulation and his over-all 
opinion remained unchanged.  He opined that the veteran's 
condition best fit "functional" under the regulation.  
Under the pre-amended regulations addressing rheumatic heart 
disease, mitral insufficiency without a history of rheumatic 
fever would be considered functional.  See 38 C.F.R. § 4.101 
(1997).  Therefore, the Board also places greater probative 
weight on Dr. Blaustein's opinions because he addressed both 
the pre-amendment and amended cardiac regulations.

The Board has considered the veteran's statements and sworn 
testimony that his cardiac disorder is the result of his in-
service hospitalizations for claimed rheumatic fever.  
However, his statements and testimony do not provide a basis 
for establishing that he experienced a bout of rheumatic 
fever in service or that there is a relationship between his 
current heart disorder and in-service illness.  The veteran 
lacks the medical expertise to offer an opinion as to a 
diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The assertions are of little, if any, probative value in 
light of the weight of the evidence showing no rheumatic 
fever in service and no relationship between his current 
cardiac disorder and rheumatic valve disease.  The veteran 
lacks the medical expertise to offer an opinion as medical 
causation of any current cardiac disability.  Id.

On a final procedural note, in denying the veteran's claim, 
the Board has taken into consideration the recent enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) 
[codified at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 
2001)] as well as the VA regulations issued in August 2001 
implementing the provisions of the VCAA [Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a))].  Among other 
things, the VCAA eliminated the concept of a well-grounded 
claim, redefined the obligations of the VA with respect to 
notification and the duty to assist, and superseded the 
decision in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The veteran was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to his claim, in the statement and 
supplemental statement of the case that was provided to him 
by RO.  He also requested and received a hearing before the 
Board.  As a consequence, he was made fully aware of what was 
required to substantiate his claim, but no additional 
evidence was thereafter submitted.  Therefore, the Board 
finds that the mandates of the VCAA have been satisfied.


ORDER

The claim for entitlement to service connection for the 
residuals of rheumatic fever is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

